Case 8:15-cv-02034-JVS-JCG Document 1087 Filed 01/07/21 Page 1 of 2 Page ID
                                #:72607
     Case 8:15-cv-02034-JVS-JCG Document 1087 Filed 01/07/21 Page 2 of 2 Page ID
                                     #:72608


1             The Special Master submits this bi-monthly status report as requested in the Court’s

2      Order Appointing Special Master at Dkt. No. 223, Paragraph 11, and Dkt. No. 1039.

3

4             The Special Master is currently reviewing three of the parties’ disputes. The hearing for

5      all of these matters is now set for Monday, January 11, 2021. The Special Master intends to

6      follow his policy of providing tentative orders before the hearings.

7

8             First, the Special Master will provide the parties with a revised tentative order regarding

9      the parties’ privilege disputes for Strataluz-related documents withheld by Newport Trial Group

10     (“NTG”).

11

12            Second, the Special Master has been reviewing Natural-Immunogenics Corp.’s (“NIC”)

13     motion to compel a Rule 30(b)(6) deposition. (Dkt. No. 1064.) The Special Master previously

14     requested that NIC provide some additional materials regarding this motion, and NIC has timely

15     done so.

16

17            Third, the Special Master has been reviewing NIC’s motion to exclude certain potential

18     witnesses added to Defendants’ August 2020 supplemental initial disclosures. (Dkt. No.1073.)

19

20

21                   THUS, IT IS SUBMITTED.

22

23     Dated: ___January 7, 2021____               __________________________________________
                                                     Hon. Andrew J. Guilford, Ret.
24                                                   Special Master
25

26

27

28

                                                        2
